 

EXHIBIT 10.1

 

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) amended and restated
effective as of December 12, 2013 (“Effective Date”), is made and entered into
by and between EMRISE CORPORATION, a Delaware corporation (“Employer”), and
CARMINE T. OLIVA (“Executive”).

 

RECITALS

 

Employer desires that Executive continue his employment relationship with
Employer in order to provide the necessary leadership and senior management
skills that are important to the success of Employer. Employer believes that
continuing Executive’s services as an employee of Employer and the benefits of
his business experience are of material importance to Employer and Employer’s
stockholders.

 

NOW, THEREFORE, in consideration of Executive’s employment by Employer and the
mutual promises and covenants contained herein, the receipt and sufficiency of
which is hereby acknowledged, Employer and Executive intend by this Agreement to
specify the terms and conditions of Executive’s employment relationship with
Employer.

 

1. General Duties of Employer and Executive.

 

(a) Employer agrees to continue to employ Executive and Executive agrees to
continue employment by Employer and to serve Employer in an executive capacity
upon the terms and conditions set forth herein. Employer hereby employs
Executive as Chief Executive Officer of Employer as of the Effective Date,
reporting to the Board of Directors of Employer (the “Board”). Executive will
also serve as Chairman of the Board. Executive’s duties and responsibilities
shall be those normally assumed by the Chairman of the Board and Chief Executive
Officer of a publicly-owned company similarly situated to Employer, as well as
such other or additional duties, as may from time-to-time be assigned to
Executive by the Board. Such other or additional duties shall be consistent with
the senior executive functions set forth above.

 

(b) While employed hereunder, Executive shall use his best efforts to obey the
lawful directions of the Board. Executive shall also use his best efforts to
promote the interests of Employer and to maintain and to promote the reputation
of Employer. While employed hereunder, Executive shall devote his full business
time, efforts, skills and attention to the affairs of Employer and faithfully
perform his duties and responsibilities hereunder.

 

(c) While this Agreement is in effect, Executive may from time to time engage in
any activities that do not compete directly with Employer, provided that such
activities do not interfere with his performance of his duties. Executive shall
be permitted to (i) invest his personal assets as a passive investor in such
form or manner as Executive may choose in his discretion, (ii) participate in
various charitable efforts, and (iii) serve as a member of the Board of
Directors of other corporations which are not competitors of Employer.

 

 

 

 

(d) During the Period of Employment (as defined below), Executive’s principal
place of business shall be the location of the Executive’s home office within
his primary residence which is currently located in North Carolina.

 

2. Compensation and Benefits.

 

(a) As compensation for his services to Employer, Employer shall pay to
Executive an annual base salary of $414,984, payable in equal semimonthly
payments in accordance with Employer’s regular payroll policy for salaried
employees (the “Salary”). The Compensation Committee of the Board (the
“Compensation Committee”) shall perform an annual review of Executive’s Salary
based on a review of Executive’s performance of his duties and Employer’s other
compensation policies. The Compensation Committee shall recommend all CEO
compensation changes to the board for approval.

 

(b) In addition to the foregoing Salary, Executive shall be eligible for an
annual incentive bonus (“Incentive Bonus”) based on criteria determined by the
Compensation Committee and approved by the board. The Incentive Bonus shall be
payable annually in cash or equity, following the date on which Employer’s Form
10-K for the previous fiscal year is filed with the Securities and Exchange
Commission, but in no event later than the Short Term Deferral Date as defined
in Section 3(a).

 

(c) Upon Executive’s furnishing to Employer customary and reasonable documentary
support (such as receipts or paid bills) evidencing costs and expenses incurred
by him in the performance of his services and duties hereunder (including,
without limitation, travel and entertainment, cellular telephone, computer and
other home office expenses) and containing sufficient information to establish
the amount, date, place and essential character of the expenditure, Executive
shall be reimbursed for such costs and expenses in accordance with Employer’s
normal expense reimbursement policy.

 

(d) Executive shall be entitled to participate in the medical (including
hospitalization), dental, life and disability insurance plans, to the extent
offered by Employer, and in amounts consistent with Employer’s policy for other
senior executive officers of Employer, with premiums for all such insurance for
Executive and his dependents to be paid by Employer, subject to customary
employee contributions. In addition, for the period beginning January 1, 2013
through age 75 and/or for so long as deferred severance payments are due,
Employer shall reimburse Executive for the cost of a life insurance policy
currently in effect on Executive’s life, in the amount of $1,000,000, payable to
Executive’s estate in the event of his death during the time Executive is
employed by Employer, or as provided for in Paragraph 7(c)(v). Such
reimbursement shall not exceed $5,600.00 per year. In addition, the Executive
will cooperate with the Company as necessary to effectuate any transition from
or disposition of the existing policy that may be in the best interest of the
Company.

 

(e) Executive shall have the right to participate in any additional
compensation, benefit, bonus, pension, stock option, stock purchase, 401(k) or
other plan or arrangement of Employer now or hereafter existing for the benefit
of other senior executive officers of Employer, to the extent offered by
Employer, and in amounts consistent with the Employer’s policy.

 

2

 

 

(f) Executive shall be entitled to vacation (but in no event less than
twenty-five (25) working days paid), holiday and other paid or unpaid leaves of
absence consistent with Employer’s normal policies for other senior executive
officers of Employer or as otherwise approved by the Board. Accrued vacation
days do not carry over from year to year.

 

(g) Executive shall be provided a monthly car allowance in the amount of
$750.00.

 

(h) Employer shall purchase and maintain in effect a directors’ and officers’
liability insurance policy with a minimum limit of liability equal to
non-executive directors and shall enter into an indemnification agreement with
Executive upon terms and conditions mutually acceptable to Employer and
Executive.

 

(i) Executive shall serve as a Class III member of the Board.

 

(j) Employer shall pay for the actual and reasonable legal expenses incurred by
Executive in connection with this Agreement in the sole discretion of the
Compensation Committee up to $6,500.

 

3. Deferred Compensation.

 

(a) This Agreement is not intended to provide for any deferral of compensation
payable during Executive’s employment pursuant to Section 409A of the Internal
Revenue Code (the “Code”) and, accordingly, any compensation paid to Executive
pursuant to this Agreement during Executive’s employment is intended to be paid
not later than the later of: (i) the fifteenth (15th) day of the third (3rd)
month following the Executive’s first (1st) taxable year in which such benefit
is no longer subject to a substantial risk of forfeiture, and (ii) the fifteenth
(15th) day of the third (3rd) month following the first (1st) taxable year of
Employer in which such benefit is no longer subject to a substantial risk of
forfeiture, as determined in accordance with Section 409A of the Code and any
Treasury Regulations and other guidance issued thereunder. The date determined
under this subsection is referred to as the “Short-Term Deferral Date.”
Notwithstanding anything to the contrary herein, in the event that any
compensation paid pursuant to this Agreement during Executive’s employment is
not actually or constructively received by Executive on or before the Short-Term
Deferral Date, to the extent such compensation, or any portion thereof,
constitutes a deferral of compensation subject to Code Section 409A, then,
subject to Section 3(b), such benefit shall be paid upon Executive’s separation
from service, with respect to Employer and its affiliates within the meaning of
Section 409A of the Code. In accordance with the terms and conditions set forth
in this Section 3, deferred compensation shall not be delayed, disrupted or
discontinued.

 

(b) In the event that Executive is a “specified employee,” as defined in Section
409A(a)(2)(B)(i) of the Code as of the date of any separation from service with
respect to Employer and its affiliates, no payment of deferred compensation
subject to Code Section 409A, where such payment is triggered by his separation
from service, may be made to Executive before the date that is six (6) months
after the date of separation from service (or, if earlier, the date of death of
the specified employee), and, in such case, any payments shall be accumulated
and paid on the first date of the seventh (7th) month following separation from
service; provided, however, that any payment or portion thereof which is subject
to an exemption for separation pay to specified employees as provided under
Treasury Regulation § 1.409A, or is subject to any other exemption provided
under Treasury Regulation § 1.409A allowing for payment to a specified employee
prior to the date that is six (6) months after the date of separation from
service, may be paid to Executive upon separation from service.

 

3

 

 

(c) In accordance with the terms and conditions set forth in this Section 3,
deferred compensation shall not be delayed, disrupted or discontinued.

 

4. Preservation of Business; Fiduciary Responsibility.

 

Executive shall use his best efforts to preserve the business and organization
of Employer and to preserve the business relations of Employer. So long as the
Executive is employed by Employer, Executive shall observe and fulfill proper
standards of fiduciary responsibility attendant upon his service and office.

 

5. Term.

 

The employment relationship between Employer and Executive pursuant to this
Agreement is for a period of twenty-four (24) months (the “Period of
Employment”), beginning on the Effective Date. This Agreement is automatically
renewable for successive terms of twelve (12) months. The Board shall provide
Executive with written notice of non-renewal at least ninety (90) days before
the end of the Period of Employment.

 

This Agreement may be terminated with or without cause, by Employer or by
Executive, subject to the rights and obligations of Employer and Executive as
set forth in this Agreement. Any modification to the nature of the employment
relationship between Employer and Executive must be made in writing, and must be
signed by Executive and by Employer.

 

6. Termination.

 

Employer or Executive may terminate Executive’s employment under this Agreement
at any time, but only on the following terms:

 

(a) Employer may terminate Executive’s employment under this Agreement at any
time for “Due Cause” (as defined in Appendix I attached hereto and incorporated
herein by this reference) upon the good faith determination by the Board that
Due Cause exists for the termination of the employment relationship; provided,
however, that Employer provides Executive with written notice of the event or
reason constituting Due Cause within thirty (30) days of the initial existence
of such event or condition, and that the Executive shall have a period of sixty
(60) days from the receipt of such notice to cure such event or condition.

 

(b) If Executive is incapacitated by accident, sickness or otherwise so as to
render Executive either: (i) unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months; or (ii) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months is receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of Employer; and such incapacity is confirmed by the U.S. Social
Security Administration or in accordance with a disability insurance program
maintained by Employer, Employer may terminate Executive’s employment under this
Agreement upon giving Executive or his legal representative written notice at
least 30 days prior to the termination date, subject to the provisions of
Section 7(b). Notwithstanding anything expressed or implied above to the
contrary, Employer will fully comply with its obligations under the Americans
with Disabilities Act as well as any other applicable federal, state, or local
law, regulation, or ordinance governing the protection of qualified individuals
with disabilities as well as Employer’s obligation to provide reasonable
accommodation thereunder.

 

4

 

 

(c) This Agreement shall terminate immediately upon Executive’s death, subject
to the provisions of Section 7(b).

 

(d) Subject to the provisions of Section 7(c), Employer may terminate
Executive’s employment under this Agreement at any time for any reason
whatsoever, even without Due Cause, by giving a written notice of termination to
Executive, in which case the employment relationship shall terminate immediately
upon the giving of the notice. If Employer terminates the employment of
Executive other than (i) pursuant to Section 6(a) for Due Cause, (ii) due to
incapacity pursuant to Section 6(b) or due to Executive’s death pursuant to
Section 6(c), or (iii) due to Executive’s voluntary termination upon or after
attaining age 65, then the action by Employer, unless consented to in writing by
Executive, shall be deemed to be a constructive termination by Employer of
Executive’s employment (a “Constructive Termination”), and, in that event,
Executive shall be entitled to receive the compensation set forth in Section
7(c).

 

(e) Executive may terminate this Agreement at any time within ninety (90) days
of the occurrence of any event comprising “Good Reason” (as defined in Appendix
I attached hereto and incorporated herein by this reference); provided, however,
that Executive provides Employer with written notice of the event or condition
constituting Good Reason within thirty (30) days of the initial existence of
such event or condition, and that Employer shall have a period of sixty (60)
days from the receipt of such notice to cure such event or condition and, in the
event that Employer fails to cure such event or condition, Executive shall be
entitled to receive the compensation set forth in Section 7(c).

 

7. Effect of Termination.

 

(a) If the employment relationship is terminated (i) by Employer for Due Cause
pursuant to Section 6(a), (ii) by Executive breaching this Agreement by refusing
to continue his employment, or (iii) by Executive without Good Reason, then all
compensation and benefits shall cease as of the date of termination, other than:
(A) those benefits that are provided by retirement and benefit plans and
programs specifically adopted and approved by Employer for Executive that are
earned and vested by the date of termination; (B) Executive’s pro rata annual
Salary (as in effect as of the date of termination), payable in the manner as
prescribed in the first sentence of Section 2(a) through the date of
termination; (C) any stock options which have vested as of the date of
termination pursuant to the terms of the agreement granting the options; and (D)
unused accrued vacation as required by New Jersey law.

 

5

 

 

(b) If Executive’s employment relationship is terminated due to Executive’s
incapacity pursuant to Section 6(b) or due to Executive’s death pursuant to
Section 6(c), Executive or Executive’s estate or legal representative, shall,
subject to Section 3 of this Agreement, be entitled to (i) those benefits that
are provided by retirement and benefits plans and programs specifically adopted
and approved by Employer for Executive that are earned and vested at the date of
termination, (ii) a prorated Incentive Bonus, payable in the manner as
prescribed in the second sentence of Section 2(b) (to the extent Executive would
otherwise be eligible) for the fiscal year in which incapacity or death occurs,
and (iii) a lump-sum cash payment, payable within ten (10) business days of
separation from service due to death or disability, but in any event, not later
than the Short-Term Deferral Date, in an amount equal to one (1) year of
Executive’s then current annual Salary as set forth in Section 2(a).

 

(c) In the event of a termination of this Agreement as a result of Constructive
Termination, or by Executive for Good Reason, or by non-renewal of this
Agreement by the Board, then Employer shall, subject to Section 3 of this
Agreement:

 

(i) pay to Executive on the date of termination his Salary in effect as of the
date of termination through the end of the month during which the termination
occurs plus credit for any vacation earned but not taken; and

 

(ii) pay to Executive starting on the first business day following the
expiration of the revocation period described in Section 7(d) (provided
Executive has not tendered his revocation and subject to Section 7(d)), but in
any event, not later than the Short-Term Deferral Date, as severance pay the
election (solely within the Executive’s discretion) of either:

 

(1) an aggregate amount equal to two (2) times Executive’s Salary, to be paid
out over a period of thirty-six (36) months in equal monthly installments. Any
severance pay hereunder will be calculated at a base salary of at least
$414,984.00 regardless of (and without regard to) any voluntary reduction in
base salary by Executive at any time subsequent to the execution of this
Agreement. Interest shall accrue in the amounts set forth in Schedule A attached
hereto and be paid in one lump sum on the last day of the thirty-seventh (37th)
month; or

 

(2) In the event of a Change in Control as defined or the sale of the Company,
the then outstanding unpaid balance of the severance pay as well as the value of
all other compensation and benefits described herein shall be accelerated and
shall become due and owing in a single lump sum payment to be made within
fourteen (14) days of the date of the Change in Control or sale of the Company.

 

(iii) pay to Executive the prorated Incentive Bonus, to the extent Executive
would otherwise be eligible for any, for the fiscal year during which
termination occurs, payable as provided in Section 2(b); and

 

6

 

 

(iv) maintain, at Employer’s expense, in full force and effect, for Executive’s
continued benefit, all medical insurance to which Executive was entitled
immediately prior to the date of termination until the earliest of (i) eighteen
(18) months or (ii) the date or dates that Executive’s continued participation
in Employer’s medical insurance plan is not possible under the terms of the
plans (the earliest of (i) and (ii) is referred to herein as the “Benefits
Date”). If Employer’s medical insurance plan does not allow Executive’s
continued participation in the plan, then Employer will pay to Executive, in
monthly installments, from the date on which Executive’s participation in the
medical insurance is prohibited until the date that is eighteen (18) months
after the date of termination, an amount equal to the monthly premium or
premiums for COBRA coverage with respect to Executive for the discontinued
medical insurance. Notwithstanding the foregoing, the aggregate amount of the
monthly installment payments payable to Executive pursuant to this paragraph
(c)(iv) in the event that Employer’s medical insurance plan does not allow
Executive’s continued participation shall not exceed two times the lesser of (a)
the Executive’s annual compensation for services provided to the Employer for
the calendar year immediately preceding the calendar year in which the
Executive’s employment terminates and (b) the maximum amount that may be taken
into account under a qualified plan pursuant to Section 401(a)(17) of the Code
for the year in which the Executive’s employment terminates; and

 

(v) pay to Executive on the date of termination a lump-sum cash payment equal to
twenty-four (24) times the estimated monthly life insurance premiums at the time
of termination (taking into account all known or anticipated premium increases)
to be used by Executive to maintain: (i) Executive’s existing group life
insurance coverage in force as of the date of separation; and (ii) the life
insurance policy on Executive’s life, in the amount of $1,000,000, each as
provided for in Section 2(d), for a period of twenty-four (24) months after the
date of termination; and

 

(vi) grant to Executive 250,000 warrants to purchase common stock of the Company
at an exercise price per share equal to the closing price as of the date of
termination. Such warrants shall have a term of four (4) years; and

 

(vii) continue to pay Executive the monthly automobile allowance provided in
Section 2(g) of this Agreement of for up to twelve (12) months from the date of
Executive’s termination. Executive shall not be eligible for any further
reimbursement or allowance for mileage or other travel and entertainment
expenses; and

 

(viii) for a period of one year, pay to Executive an allowance for Executive’s
personal business assistant in the minimum amount of $250 per month and in the
maximum of $500 per month, with an upper limit of $6,000 in total; and

 

(ix) notwithstanding Section 8(c) of this Agreement, allow Executive to retain
his computer or other communications equipment of Employer presently within and
authorized to be within Executive’s home office; provided, however, such
equipment shall first be delivered to a reasonably qualified third party to
remove all sensitive and proprietary material related to the Employer ; and

 

(x) subject to the advanced approval of the Compensation Committee and Board
(which approval shall not be unreasonably withheld), for a period of one year,
or for so long as any severance payments remain due under this Agreement, match
Executive’s personal charitable donations up to $5,000 for each year applicable
under this subsection; and

 

7

 

 

(xi) upon the unanimous approval of the Board, grant Executive a lifetime
designation as “Chairman Emeritus.” As Chairman Emeritus, Executive shall have
no official required responsibilities or duties, and shall not be a member of
the Board. As of the termination date, Executive will be relieved of all further
duties and responsibilities and will no longer be authorized to transact
business or incur any expenses, obligations, or liabilities on behalf of
Employer. “Chairman Emeritus” is an honorary designation only, connoting no
legal liability or company authority whatsoever; and

 

(xii) cooperate with Executive in the preparation of any public disclosure by
the Employer related to the existence or the terms and conditions of this
Agreement, or subsequent termination of this Agreement, the content of which
shall be subject to the review and comment of Executive, which shall not be
unreasonably withheld, conditioned or delayed. In no event shall Executive’s
rights under this subsection prevent the Employer from fulfilling its
obligations under applicable securities laws and regulations.

 

(xiii) Executive shall be entitled to the payments and benefits described in
Sections 7(c) only if Executive signs an appropriate separation agreement within
thirty (30) days of his separation of service in a form acceptable to Employer,
which includes a release of all claims against Employer to the fullest extent
permitted by law, such agreement actually enters into effect following any
revocation period required by law, and Executive complies fully with any
continuing obligations under this Agreement. The failure or refusal of Executive
to sign such separation agreement or the revocation of such separation
agreement, to the extent permitted by its terms, shall disqualify the Executive
from receiving benefits hereunder. Notwithstanding the foregoing, if such thirty
(30) day period spans two calendar years, the payment described in Section
7(c)(ii) shall commence in the second calendar year.

 

(d) Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by Executive as the result of employment
by another Employer after the date of termination, or otherwise.

 

(e) Except as expressly provided herein, the provisions of this Agreement, and
any payment or benefit provided for hereunder, shall not reduce any amounts
otherwise payable, or in any way diminish Executive’s existing rights, or rights
which would accrue solely as a result of the passage of time, under any Employer
Benefit Plan, employment agreement or other contract, plan or arrangement.

 

(f) The amount of any payment provided under this Agreement shall not be reduced
by reason of any present value calculation.

 

(g) Upon termination of this Agreement, compensation and benefits shall be paid
to the Executive as set forth in the applicable subsection of this Section 7 and
warrants, stock grants or options granted to Executive, if any, shall be
governed by the provisions of all warrants, stock grant or option agreements
between Employer and Executive. In the event of a termination of this Agreement
by Executive for Good Reason, all other rights and benefits Executive may have
under the employee and/or executive benefit plans and arrangements of Employer
generally shall be determined in accordance with the terms and conditions of
those plans and arrangements.

 

8

 

 

(h) In the event of a termination of the Agreement as a result of a Constructive
Termination or by Executive for Good Reason simultaneous with the Change in
Control or sale of the Company, Executive shall be entitled to receive any
payments and benefits to which Executive may be entitled pursuant to Section
7(c) of this Agreement provided that Executive signs an appropriate separation
agreement in a form acceptable to Employer, which includes a release of all
claims against Employer to the fullest extent permitted by law, such agreement
actually enters into effect following any revocation period required by law, and
Executive complies fully with any continuing obligations under the Agreement.

 

(i) If, following the commencement of any Change in Control or sale of the
Company (“Acceleration Event”), Executive becomes entitled to and/or is
receiving severance payments under Section 7(c)(ii) of this Agreement, any
payments remaining under Section 7(c)(ii) shall instead be payable in a lump sum
as soon as practicable following such an Acceleration Event.

 

8. Covenants of Confidentiality, Nondisclosure and Noncompetition.

 

(a) During the term of this Agreement, Employer will provide to Executive
certain confidential and proprietary information owned by Employer as more fully
described below. Executive acknowledges that he occupies or will occupy a
position of trust and confidence with Employer, and that Employer would be
irreparably damaged if Executive were to breach the covenants set forth in this
Section 8(a). Accordingly, Executive agrees that he will not, without the prior
written consent of Employer, at any time during the term of this Agreement or
any time thereafter, except as may be required by competent legal authority or
as required by Employer to be disclosed in the course of performing Executive’s
duties under this Agreement for Employer, use or disclose to any person, firm or
other legal entity, any confidential records, secrets or information obtained by
Executive during his employment hereunder related to Employer or any parent,
subsidiary or affiliated person or entity (collectively, “Confidential
Information”). Confidential Information shall include, without limitation,
information about Employer’s Inventions (as defined in Section 9(a)), customer
lists and product pricing, data, know-how, formulae, processes, ideas, past,
current and planned product development, market studies, computer software and
programs, database and network technologies, strategic planning and risk
management. Executive acknowledges and agrees that all Confidential Information
of Employer and/or its affiliates will be received in confidence and as a
fiduciary of Employer. Executive will exercise utmost diligence to protect and
guard the Confidential Information.

 

(b) Executive agrees that he will not, without the express written consent of
the Board, take with him upon the termination of this Agreement, any document or
paper, or any photocopy or reproduction or duplication thereof, relating to any
Confidential Information.

 

(c) Subject to Section 7(c)(ix) of this Agreement, Executive agrees that he
will, upon the termination of his employment, return all Employer’s property
including but not limited to vehicles leased or owned by Employer, mobile
telephone, fuel card, all documents, working papers, information whether stored
on computer disc or otherwise, and all other records relating to Employer and
its business. Executive agrees that he will confirm in writing that he has
complied with this clause, if requested to do so by Employer, within seven (7)
days of receipt of such a request.

 

9

 

 

(d) Executive agrees that, while Executive is employed with Employer, he will
not, either directly or indirectly, have an interest in any business (whether as
manager, operator, licensor, licensee, partner, 5% or greater equity holder,
employee, consultant, director, advisor or otherwise) competitive with Employer
or any of its business activities or solicit individuals or other entities that
are customers or competitors of Employer. Executive further agrees that, for a
period of twenty-four (24) months after the date of termination of this
Agreement (the “Restricted Period”), Executive shall not use Employer’s trade
secrets, either directly or indirectly, to compete in any way with the business
of Employer and will not solicit individuals or other entities that are
customers or competitors of Employer during the six-month period immediately
prior to the date of termination of this Agreement, to terminate or change their
contracts or business relations with Employer. Executive also agrees that, for
the Restricted Period, he will not, either directly or indirectly, solicit any
employee of Employer to terminate his employment with Employer.

 

(e) The negotiations in connection with this Agreement were and are intended by
the Executive and the Employer to be confidential. Neither party shall disclose
or make any statements regarding such negotiations or the circumstances
surrounding this Agreement or the terms and conditions hereof; provided,
however, that the parties agree and acknowledge that this Agreement will be
filed with the SEC and that any disclosure with respect to information contained
in this Agreement shall be permissible.

 

(f) For purposes of this Section 8, “Employer” shall include any of its parents,
subsidiaries or any other entity in which it holds a 50% or greater equity
interest.

 

9. Inventions.

 

(a) Any and all inventions, product, discoveries, improvements, processes,
formulae, manufacturing methods or techniques, designs or styles, software
applications or programs (collectively, “Inventions”) made, developed or created
by Executive, alone or in conjunction with others, during regular hours of work
or otherwise, during the term of Executive’s employment with Employer and for a
period of two (2) years thereafter that may be directly or indirectly related to
the business of, or tests being carried out by, Employer, or any of its parents,
subsidiaries, shall be promptly disclosed by Executive to Employer, shall be
assigned by Executive to Employer and shall be Employer’s exclusive property.

 

(b) Executive will, upon Employer’s request and without additional compensation,
execute any documents necessary or advisable in the opinion of Employer’s legal
counsel to direct the issuance of patents to Employer with respect to Inventions
that are to be Employer’s exclusive property under this Section 9 or to vest in
Employer title to the Inventions; the expense of securing any patent, however,
shall be borne by Employer.

 

(c) Executive will hold for Employer’s sole benefit any Invention that is to be
Employer’s exclusive property under this Section 9 for which no patent is
issued.

 

10

 

 

10. No Violation.

 

Executive represents that he is not bound by any Agreement with any former
employer or other party that would be violated by Executive’s employment by
Employer.

 

11. Injunctive Relief.

 

Executive acknowledges that the breach, or threatened breach, by Executive of
the provisions of this Agreement shall cause irreparable harm to Employer, which
harm cannot be fully redressed by the payment of damages to Employer.
Accordingly, Employer shall be entitled, in addition to any other right or
remedy it may have at law or in equity, to seek an injunction or restraining
Executive from any violation or threatened violation of this Agreement.

 

12. Dispute Resolution.

 

Subject to Section 11, all claims, disputes and other matters in controversy
(“dispute”) arising, directly or indirectly out of or related to this Agreement,
or the breach thereof, whether contractual or noncontractual, and whether during
the term or after the termination of this Agreement, shall be resolved
exclusively according to the procedures set forth in this Section 12.

 

The parties hereto hereby irrevocably and unconditionally each submits for
itself and its property in any legal action or proceeding relating to this
Agreement, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the State of New Jersey and
its courts and the courts of the United States of America for the District of
New Jersey; consents that any such action or proceeding shall be brought in such
courts, and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same; and agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law.

 

13. Miscellaneous.

 

(a) If any provisions contained in this Agreement is for any reason held to be
totally invalid or unenforceable, such provision will be fully severable, and in
lieu of such invalid or unenforceable provision there will be added
automatically as part of this Agreement a provision as similar in terms as may
be valid and enforceable.

 

(b) All notices and other communications required or permitted hereunder or
necessary or convenience in connection herewith shall be in writing and shall be
deemed to have been given when mailed by registered mail or certified mail,
return receipt requested or hand delivered, as follows (provided that notice of
change of address shall be deemed given only when received):

 

If to Employer: EMRISE Corporation     2530 Meridian Parkway     Durham, NC
27713     Attention: Board of Directors

 

11

 

 



If to Executive: Carmine T. Oliva     901 Little River Drive     P.O. Box 2006  
  Elizabeth City, NC 27906

 

or to such other names or addresses as Employer or Executive, as the case may
be, shall designate by notice to the other party hereto in the manner specified
in this Section 13(b).

 

(c) This Agreement shall be binding upon and inure to the benefit of Employer,
its successors, legal representatives and assigns, and Executive, his heirs,
executors, administrators, representatives, legatees and permitted assigns.
Executive agrees that his rights and obligations hereunder are personal to him
and may not be assigned without the express written consent of Employer. If
Executive should die while any amounts are due to him pursuant to this
Agreement, all such amounts shall be paid to Executive’s devisee, legatee or
other designee, or if there be no such designee, to Executive’s estate. Employer
will require any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Employer, by Agreement in form and substance satisfactory to
Executive and his legal counsel, expressly, absolutely and unconditionally to
assume and agree to perform this Agreement in the same manner and to the same
extent that Employer would be required to perform each of them if no such
succession or assignment had taken place. Any failure of Employer to obtain such
agreement prior to the effectiveness of any such succession or assignment shall
be a material breach of this Agreement and shall entitle Executive to terminate
Executive’s employment for Good Reason. As used in this Agreement, “Employer”
means EMRISE Corporation and any successor or assign to its business and/or
assets which executes and delivers the Agreement provided for in this Section or
which otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law. If at any time during the term of this Agreement Executive
is employed by any company a majority of the voting securities of which is then
owned by Employer, “Employer” as used in this Agreement shall in addition
include that subsidiary company. In that event, Employer agrees that it shall
pay or shall cause the subsidiary company to pay any amounts owed to Executive
pursuant to this Agreement.

 

(d) This Agreement replaces and merges all previous agreements and discussions
relating to the same or similar subject matters between Executive and Employer
with respect to the subject matter of this Agreement (other than any option
agreement dated prior to the Effective Date between Executive and Employer),
including without limitation that certain Executive Employment dated effective
as of January 1, 2006 between Employer and Executive, that certain Executive
Employment Agreement dated effective as of November 1, 2007 between Employer and
Executive, and that certain Amendment No. 1 to Employment Agreement dated
effective June 17, 2010 between Employer and Executive. This Agreement may not
be modified in any respect by any verbal statement, representation or agreement
made by any employee, officer, or representative of Employer or by any written
agreement unless signed by an officer of Employer who is expressly authorized by
Employer to execute that document.

 

(e) The laws of the State of New Jersey will govern the interpretation, validity
and effect of this Agreement without regard to principles of conflicts of law,
the place of execution or the place for performance thereof.

 

12

 

 

(f) Executive and Employer shall execute and deliver any and all additional
instruments and agreements that may be necessary or proper to carry out the
purposes of this Agreement.

 

(g) The descriptive headings of the several sections of this Agreement are
inserted for convenience only and do not constitute a party of this Agreement.

 

(h) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same Agreement.

 

(i) Executive acknowledges that Executive has had the opportunity to read this
Agreement and discuss it with advisors and legal counsel, if Executive has so
chosen. Executive also acknowledges the importance of this Agreement and that
Employer is relying on this Agreement in entering into an employment
relationship with Executive.

 

(j) Any payments provided for herein shall be reduced by any amounts required to
be withheld by the Employer from time to time under applicable federal, state or
local income or employment tax laws or similar statutes or other provisions of
law then in effect.

 

(k) The negotiations in connection with this Agreement were and are intended by
the Executive and the Employer to be confidential. Neither party shall disclose
or make any statements regarding such negotiations or the circumstances
surrounding this Agreement or the terms and conditions hereof; provided,
however, that the parties agree and acknowledge that this Agreement will be
filed with the SEC and that any disclosure with respect to information contained
in this Agreement shall be permissible.

 

(l) Notwithstanding any other provisions in this Agreement to the contrary, any
incentive-based compensation, or any other compensation, paid to the Executive
pursuant to this Agreement or any other agreement or arrangement with the
Employer which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Employer pursuant to any such law, government regulation or stock exchange
listing requirement).

 

[signature page follows]

 

13

 

 

The undersigned, intending to be legally bound, have executed this Agreement
effective as of the date first written above.

  

    EMRISE CORPORATION       Date: December 12, 2013   By: /s/ Otis W. Baskin  
    Otis W. Baskin,       Chairman of the Compensation Committee         Date:
December 12, 2013     /s/ Carmine T. Oliva       CARMINE T. OLIVA

 

14

 

 

APPENDIX I

 

Additional Definitions

 

For purposes of this Agreement, the following additional capitalized terms shall
have the respective definitions set forth below:

 

Benefit Plan. The term “Benefit Plan” means any benefit plan or arrangement
(including, without limitation, Employer’s profit sharing or stock option or
stock incentive plans, if any, and medical, disability and life insurance plans)
in which Executive is participating (or any other plans providing Executive with
substantially similar benefits).

 

Change in Control. The term “Change in Control” means the occurrence of any of
the following events:

 

(a) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Exchange
Act and the rules thereunder) of “beneficial ownership” (as determined pursuant
to Rule 13d-3 under the Exchange Act) of securities entitled to vote generally
in the election of directors (“voting securities”) of Employer that represent
40% or more of the combined voting power of Employer’s then outstanding voting
securities or 50% or more of the combined Fair Market Value of Employer’s then
outstanding stock, other than:

 

(i) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by Employer or
any person controlled by Employer or by any employee benefit plan (or related
trust) sponsored or maintained by Employer or any person controlled by Employer,
or

 

(ii) an acquisition of voting securities by Employer or a corporation owned,
directly or indirectly, by the stockholders of Employer in substantially the
same proportions as their ownership of the stock of Employer.

 

provided, however, that notwithstanding the foregoing, an acquisition of
Employer’s securities by Employer that (x) causes Employer’s voting securities
beneficially owned by a person or group to represent 40% or more of the combined
voting power of Employer’s then outstanding voting securities or (y) cause
Employer’s stock beneficially owned by a person or group to represent 50% or
more of the combined Fair Market Value of Employer’s then outstanding stock
shall not be considered an acquisition by any person or group for purposes of
this subsection (a); provided, however, that if a person or group shall become
the beneficial owner of 40% or more of the combined voting power of Employer’s
then outstanding voting securities or 50% or more of the combined Fair Market
Value of Employer’s then outstanding stock by reason of share acquisitions by
Employer as described above and shall, after such share acquisitions by
Employer, become the beneficial owner of any additional securities of Employer,
then such acquisition shall constitute a Change in Control;

 

 

 

 

(b) the date a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board;

 

(c) the acquisition by any “person” or “group” (as those terms are defined in
Sections 3(a)(9), 13(d), and 14(d) of the Exchange Act and the rules
thereunder), or combined acquisitions during the 12-month period ending on the
date of the most recent acquisition by such person or group, of ownership of
assets from Employer that have a total gross fair market value equal to or more
than 40% of the total gross fair market value of all of the assets of the
corporation immediately before such acquisition; and

 

(d) stockholder approval of a complete liquidation or dissolution of Employer.

 

For purposes of subsection (a) above, the calculation of voting power shall be
made as if the date of the acquisition were a record date for a vote of
Employer’s stockholders, and for purposes of subsection (c) above, the
calculation of voting power shall be made as if the date of the consummation of
the transaction were a record date for a vote of Employer’s stockholders.

 

Notwithstanding the foregoing, there is no Change in Control event when there is
a transfer to an entity that is controlled by the stockholders of the Company
immediately after the transfer. A transfer of assets by Employer is not treated
as a Change in Control if the assets are transferred to:

 

(i) a stockholder of Employer (immediately before the asset transfer) in
exchange for or with respect to the stockholders’ stock;

 

(ii) an entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by Employer;

 

(iii) a person or group that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of Employer; or

 

(iv) an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person or group described in (iii) above.

 

 

 

 

Due Cause. The term “Due Cause” means any of the following events:

 

(a) any intentional misapplication by Executive of Employer’s funds or other
material assets, or any other act of dishonesty injurious to Employer committed
by Executive; or

 

(b) Executive’s conviction of (i) a felony or (ii) a crime involving moral
turpitude; or

 

(c) Executive’s use or possession of any controlled substance or chronic abuse
of alcoholic beverages, which use or possession the Board reasonably determines
renders Executive unfit to serve in his capacity as a senior executive of
Employer; or

 

(d) Executive’s breach, nonperformance or nonobservance of any of the terms of
this Agreement, including but not limited to Executive’s failure to adequately
perform his duties or comply with the reasonable directions of the Board.

 

Notwithstanding anything in the foregoing subsections (c) or (d) to the
contrary, Employer shall not terminate Executive under subsections (c) or (d)
unless the Board first provides Executive with a written memorandum describing
in detail how his performance hereunder is not satisfactory and Executive is
given a reasonable period of time (not less than sixty (60) days) to remedy the
unsatisfactory performance related by the Board to Executive in that memorandum.
A determination of whether Executive has satisfactorily remedied the
unsatisfactory performance shall be promptly made by a majority of the
disinterested directors of the Board at the end of the period provided to
Executive for remedy and their determination shall be final.

 

Exchange Act. The term “Exchange Act” means the Securities Exchange Act of 1934,
as amended.

 

Fair Market Value. The term “Fair Market Value” of a share of Employer’s common
stock as of a given date shall be: (a) if the common stock is listed or admitted
for trading on any United States national securities exchange and/or is quoted
on a system of automated dissemination of quotations of securities prices in
common use, the last reported sale price of a share of common stock on the
principal exchange or system on which shares of common stock are trading on such
date (or if no sale occurred on such date, then on the next preceding date on
which a trade occurred); provided, however, that if the common stock is not a
last sale reported security, then the Fair Market Value shall be the average of
the closing high bid and low asked quotations for a share of common stock on
such principal exchange or system on such date (or if bid and asked prices were
not both reported on such date, then on the next preceding date on which bid and
asked prices were both reported); provided further, that the sale, bid and asked
prices referred to in this clause (a) shall be as reported in a newspaper of
general circulation or by such other source as the Board deems reliable; or (b)
if the common stock is not listed or admitted for trading on such an exchange or
system on such date, the Fair Market Value of a share of common stock as
established by the Board acting in good faith, taking into account all material
information available with respect to the value of a share of common stock,
including, without limitation, the value of the tangible and intangible assets
of Employer, the present value of its anticipated future cash flows, the market
value of the stock or equity interests in other entities engaged in
substantially the same business, recent arm’s length transactions involving the
sale of common stock, and other relevant factors such as control premiums or
discounts for lack of marketability.

 

 

 

 

Good Reason. The term “Good Reason” as used in this Agreement shall mean any of
the following which occur without Executive’s written consent and provided that
Executive notifies Employer’s Board in writing of the event or condition
constituting “Good Reason” within thirty (30) days of the initial existence of
such event or condition, that Executive intends to terminate his employment for
such Good Reason, specifying the Good Reason, and Employer fails to remedy the
specified event or condition within thirty (30) days after receipt of such
notice:

 

(a) the material diminution in Executive’s authority, duties, or
responsibilities; a material diminution in Executive’s titles or offices; any
removal of Executive from or any failure to reelect Executive to any of his
positions as an officer, except in connection with the termination of his
employment for disability; Retirement; Executive’s death; or by Executive other
than for Good Reason;

 

(b) a purported reduction by Employer in Executive’s base salary amounting to a
material diminution in such salary to an amount less than the greater of (i) the
base salary as in effect on the date hereof or (ii) 10% below the base salary in
effect at the time of the purported reduction; or

 

(c) a failure by Employer to comply with any material provision resulting in a
material breach by Employer of this Agreement which has not been cured within 60
days after notice of noncompliance has been given by Executive to Employer, or
if the failure is not capable of being cured in that time, a cure shall not have
been diligently initiated by Employer within the 60 day period;

 

provided, however, that any of the foregoing actions shall not be considered to
be Good Reason if the action is undertaken by Employer as a termination for Due
Cause.

 

 

 

 

Schedule A

 

Accrued Interest

 

MONTH   AMOUNT       1   45.52       2   91.04       3   136.56       4   182.08
      5   227.60       6   273.13       7   318.65       8   364.17       9  
409.69       10   455.21       11   500.73       12   546.25       13   591.77  
    14   637.29       15   682.81       16   728.33       17   773.85       18  
819.38       19   864.90       20   910.42       21   955.94

 



 

 

 

22   1,001.46       23   1,046.98       24   1,092.50       25   1,001.46      
26   910.42       27   819.38       28   728.33       29   637.29       30  
546.25       31   455.21       32   364.17       33   273.13       34   182.08  
    35   91.04       36   -       Total  

$19,655.00

 

 

 



